DETAILED ACTION
	The Amendment filed on 07/06/2022 has been entered. Claim(s) 1 has/have been amended, claim(s) 20 has/have been cancelled, claim(s) 12-19 has/have been withdrawn, and claim(s) 21-26 has/have been added. Therefore, claims 1-19 and 21-26 are now pending in the application.

Response to Amendment
One of the previous drawing objections has been withdrawn in light of applicant's amendments. In particular, the objection to claim 10 has been withdrawn in light of applicant's amendment. The argument that the features of the “grout or rigid foam that is confined between the outer wythes” and the “thermal insulation material” would not require a visual representation because one of ordinary skill in the art would not require one to understand the claimed subject matter, was not found persuasive. The features are positively claimed structures and therefore must be shown since: The drawings must show every feature of the invention specified in the claims under 37 CFR 1.83(a). Otherwise, the feature(s) must be canceled from the claim(s)
The previous 35 USC 112 rejection is withdrawn in light of applicant's amendments.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the limitation “a substantially horizontally extending second support pin extending from within the protrusion across the second spaced distance and into the inner wythe, wherein the second support pin is substantially parallel to and spaced from the first support pin” would overcome the prior art rejection since no prior art of record, alone or in combination, teaches this configuration and such a modification to include the second support pin substantially parallel to and spaced from the first support pin would involve impermissible hindsight reconstruction.  

Claim Objections
Claim(s) 23 is/are objected to because of the following informalities:  
As per claim 23, at line 2, the recitation “whythe”, is understood as --wythe--.  
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “grout or rigid foam that is confined between the outer wythes” of claim 8 and the “thermal insulation material” of claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.		

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 9, 11, and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoshnevis (U.S. Pub. No. 2005/0196484) hereinafter Khoshnevis ‘484, in view of Khoshnevis (U.S. Pub. No. 2007/0138678) hereinafter Khoshnevis ‘678.
As per claim 1, Khoshnevis ‘484 teaches a wall structure of a building (figure 16), comprising: an inner wythe (left section; figure 16) including a first portion of a plurality of stacked elongated beads (figure 16) of extruded building material (paragraph 110); and a pair of outer wythes (right section; figure 16) spaced from the inner wythe (figure 16) and including a second portion of the plurality of stacked elongated beads (figure 16) of extruded building material (paragraph 110), and further including: a core (center section; figure 16) extending between the pair of outer wythes and toward the inner wythe a first spaced distance from the inner wythe (figure 16). 
Khoshnevis ‘484 fails to disclose a protrusion extending toward the inner wythe a second spaced distance from the inner wythe.
Khoshnevis ‘678 discloses an extruded wall (title) including a protrusion (annotated figure 7b below) extending toward the inner wythe a second spaced distance from the inner wythe (annotated figure 7b).
Therefore, from the teaching of Khoshnevis ‘678, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the extruded wall of Khoshnevis ‘484 to include a protrusion extending toward the inner wythe a second spaced distance from the inner wythe, as taught by Khoshnevis ‘678, in order to reinforce the wall structure for further stability.
As per claim 2, Khoshnevis ‘484 teaches a thickness of the inner wythe is one bead width of the first portion of the plurality of stacked elongated beads (figure 16).
As per claim 3, Khoshnevis ‘484 teaches a thickness of a first length of the outer wythes is two bead widths of the second portion of the stacked elongated beads (figure 16).
As per claim 4, Khoshnevis ‘484 teaches the two bead widths laterally abut one another along a horizontally extending axis parallel in part to a central axis of the second portion of each of the plurality of stacked elongated beads (figure 16).
As per claim 5, Khoshnevis ‘484 as modified in view of Khoshnevis ‘678 discloses the core is spaced from the protrusion the first length along the outer wythes (in the combination, it is understood that the core of Khoshnevis ‘484 is spaced from the protrusion of Khoshnevis ‘678 the first length along the outer wythes).
As per claim 7, Khoshnevis ‘484 teaches the core is configured at a substantially vertically extending edge of a window or door opening of the building (it is understood that the core is capable of being configured at a substantially vertically extending edge of a window or door opening of the building).
As per claim 9, Khoshnevis ‘484 fails to disclose a substantially horizontally extending first support pin extending from within the protrusion across the second spaced distance and into the inner wythe.
Khoshnevis ‘678 discloses an extruded wall (title) including a substantially horizontally extending first support pin (annotated figure 7b) extending from within the protrusion across the second spaced distance and into the inner wythe (annotated figure 7b).
Therefore, from the teaching of Khoshnevis ‘678, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the extruded wall of Khoshnevis ‘484 to include a substantially horizontally extending first support pin extending from within the protrusion across the second spaced distance and into the inner wythe, as taught by Khoshnevis ‘678, in order to reinforce the wall structure for further stability.
As per claim 11, Khoshnevis ‘484 fails to disclose a thermal insulation material configured between the inner wythe and the outer wythes.
Khoshnevis ‘678 discloses an extruded wall (title) including a thermal insulation material configured between the inner wythe and the outer wythes (may be configured to extrude any type of unhardened material, including…insulation material; paragraph 68).
Therefore, from the teaching of Khoshnevis ‘678, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the extruded wall of Khoshnevis ‘484 to include a thermal insulation material configured between the inner wythe and the outer wythes, as taught by Khoshnevis ‘678, in order to provide energy conservation by insulating the space between the wythes.
As per claim 21, Khoshnevis ‘484 as modified in view of Khoshnevis ‘678 discloses an interior wythe of the pair of outer wythes defines the protrusion (in the combination, the interior wythe of Khoshnevis ‘484 is modified to include the protrusion of Khoshnevis ‘678).
As per claim 22, Khoshnevis ‘484 as modified in view of Khoshnevis ‘678 teaches the pair of outer wythes includes an interior outer wythe (annotated figure 7b) and an exterior outer wythe (annotated figure 7b), and the core is defined between the interior and exterior outer wythes (annotated figure 7b).
As per claim 23, Khoshnevis ‘484 teaches the protrusion is formed by the interior outer wythe in a different yet co-planar axis than the exterior outer wythe (annotated figure 7b).
As per claim 24, Khoshnevis ‘484 as modified in view of Khoshnevis ‘678 fails to disclose a thickness of the protrusion is at least two bead widths.
	However, it would have been an obvious matter of design choice to make a thickness of the protrusion at least two bead widths, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art, since it has been held that where the general conditions of a claim are disclosed in the prior art, a mere change in size involves only routine skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make a thickness of the protrusion at least two bead widths, in order to provide a consistent thickness by utilizing the same nozzle, in order to simplify construction. 
As per claim 25, Khoshnevis ‘484 as modified in view of Khoshnevis ‘678 discloses the protrusion adjoins the inner wythe (as illustrated, the protrusion adjoins the inner wythe via the support pin).
As per claim 26, Khoshnevis ‘484 teaches a wall structure of a building (figure 16), comprising: an inner wythe (left section; figure 16) including a first portion of a plurality of stacked elongated beads (figure 16) of extruded building material (paragraph 110); and a pair of outer wythes (right section; figure 16) spaced from the inner wythe (figure 16) and including a second portion of the plurality of stacked elongated beads (figure 16) of extruded building material (paragraph 110), and further including: a core (center section; figure 16) extending between the pair of outer wythes and toward the inner wythe a first spaced distance from the inner wythe (figure 16). 
Khoshnevis ‘484 fails to disclose a protrusion extending toward the inner wythe a second spaced distance from the inner wythe; and a substantially horizontally extending first support pin extending from within the protrusion across the second spaced distance and into the inner wythe.
Khoshnevis ‘678 discloses an extruded wall (title) including a protrusion (annotated figure 7b below) extending toward the inner wythe a second spaced distance from the inner wythe (annotated figure 7b); and a substantially horizontally extending first support pin (annotated figure 7b) extending from within the protrusion across the second spaced distance and into the inner wythe (annotated figure 7b).
Therefore, from the teaching of Khoshnevis ‘678, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the extruded wall of Khoshnevis ‘484 to include a protrusion extending toward the inner wythe a second spaced distance from the inner wythe; and a substantially horizontally extending first support pin extending from within the protrusion across the second spaced distance and into the inner wythe, as taught by Khoshnevis ‘678, in order to further reinforce the wall structure for further stability.

Claim(s) 6 and 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoshnevis (U.S. Pub. No. 2005/0196484) hereinafter Khoshnevis ‘484, in view of Khoshnevis (U.S. Pub. No. 2007/0138678) hereinafter Khoshnevis ‘678, and further in view of Ji et al. (CN 111379359 A).
As per claim 6, Khoshnevis ‘484 fails to disclose the core is configured at a corner of the outer wythes at a corner of the building.
Ji et al. discloses a 3D printed wall (title) including a core (at 9) at a corner of the building (figure 4).
Therefore, from the teaching of Ji et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the extruded wall of Khoshnevis ‘484, such that the core is configured at a corner of the outer wythes at a corner of the building, as taught by Ji et al., in order to further strengthen the intersection of two walls for a more stabilized structure.
As per claim 8, Khoshnevis ‘484 fails to disclose the core comprises a substantially vertically extending support rod surrounded by grout or rigid foam that is confined between the outer wythes.
Ji et al. discloses a 3D printed wall (title) wherein the core comprises a substantially vertically extending support rod (8) surrounded by grout or rigid foam (9) that is confined between the outer wythes (figure 4).
Therefore, from the teaching of Ji et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the extruded wall of Khoshnevis ‘484, such that the core comprises a substantially vertically extending support rod surrounded by grout or rigid foam that is confined between the outer wythes, as taught by Ji et al., in order to further strengthen the intersection of two walls for a more stabilized structure.


    PNG
    media_image1.png
    364
    612
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments and amendments have been considered but are not persuasive. Applicant argues that “if one of ordinary skill in the art modified Khoshnevis '484 wall to include the rib-like interior extrusion of Khoshnevis '678, the resulting wall would not include the filler. Rather, the filler layer of the Khoshnevis '484 wall would presumably be replaced with the rib-like interior extrusion…[t]hus, the resulting wall would fail to disclose a core extending between a pair of outer wythes and toward an inner wythe”. However, the argument is moot since the term “core” is defined as a central and often foundational part usually distinct from the enveloping part by a difference in nature (https://www.merriam-webster.com/dictionary/core). Thus, the limitation is met since there is such a core, whether it contains material or not, in both references and the combination is therefore proper. As an example, in the art there are structural panels known as hollow-core slabs. Furthermore, Khoshnevis ‘678 discloses that the space between the rib-like interior extrusion can be filled with material (paragraph 0066 and figures 6a-6b), thus meeting the limitation of a “core” as well. 
 In addition, applicant provides the argument that Khoshnevis '678 does not disclose a protrusion or a support pin, much less a support pin extending from within the protrusion…[t]he angled portions of the rib-like interior extrusion (allegedly corresponding to a "support pin" of Applicant's claim 9) are portions of the entire rib-like interior extrusion and are not separate, or extend from within, the parallel portions (allegedly corresponding to the "protrusion" of Applicant's claim 1) of the rib- like interior extrusion. However, the term “pin” is defined as a piece of solid material (such as wood or metal) used especially for fastening things together or as a support by which one thing may be suspended from another (https://www.merriam-webster.com/dictionary/pin). Thus, the term pin is not limited to a specific material or shape, but a solid material for fastening things together. In addition, the argument that rib-like extrusions do not extend into the inner wythe but rather extend between the first and second extrudates, has been carefully considered. However, the examiner counters that the extrusions do extend into the material since they are of the same material, and therefore at least a portion of the ends would extend into the other to maintain adherence. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR F HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635